187 P.3d 730 (2008)
2008 OK 55
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Suzanne D. ALSAIF, Respondent.
SCBD No. 5363.
Supreme Court of Oklahoma.
June 10, 2008.

ORDER OF DISBARMENT
On November 30, 2007, the Oklahoma Bar Association filed a complaint against the respondent, Suzanne D. Alsaif, alleging one count of professional misconduct in violation of Rules 1.15(b) and 8.4(c)(d), of the Oklahoma Rules of Professional Conduct, 5 O.S. 2001, Ch. 1, App. 3-A, and Rules 1.4(b) and 5.2 of the Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A. Despite multiple attempts by the Oklahoma Bar Association to notify her, respondent did not: 1) file a response to the allegations; 2) respond to a motion to deem the allegations admitted; 3) participate in the trial panel proceeding; or 4) file a response brief with this Court.
The respondent was directed to show cause by May 16, 2008, why:
1) she has not responded to the allegations;
2) the allegations should not be deemed admitted;
3) the discipline of disbarment as recommended by the trial panel should not be imposed; and
4) costs should not be assessed.
She did not respond. Consequently, the respondent is hereby disbarred and ordered to pay costs.
DONE BY ORDER OF THE SUPREME COURT THIS 9TH DAY OF JUNE, 2008. /s/ James R. Winchester CHIEF JUSTICE
ALL JUSTICES CONCUR.